Citation Nr: 0936862	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-01 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to July 1974. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision by the 
Albuquerque Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2006, the Board returned 
the claim for further development and the case was 
subsequently returned to the Board for further appellate 
review. 

In a June 2009 statement, the Veteran appears to be raising 
new claims seeking service connection for right arm 
tendonitis, panic disorders, nightmares, headaches, insomnia, 
and Bell's palsy.  However, these matters are not before the 
Board because they have not been prepared for appellate 
review.  Accordingly, they are referred to the RO for further 
action. 


REMAND

At the outset the Board recognizes that this case has been 
previously remanded for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.

The Veteran asserts that he has PTSD due to an incident that 
occurred in service while serving on the USS San Diego AFS-6.  
He alleges that while painting the USS San Diego in 1971, he 
fell overboard as a result of slipping on a previously 
painted area.  His service personnel records show that he 
served on the USS San Diego AFS-6 in 1971.  Post service 
medical records include a diagnosis of PTSD and most recently 
an April 2009 VA examination indicated that the primary 
stressor related to PTSD was the Veteran's alleged incident 
in which he fell overboard.  

As was noted in the Board's prior REMAND, in a July 2003 
statement from RM, a fellow seaman, he indicated that he 
witnessed the Veteran falling overboard the USS San Diego in 
late 1971.  He believed that the incident occurred off of the 
coast of Puerto Rico.  RM indicated that he witnessed RS, 
another seaman, receive a letter of commendation for helping 
to rescue the Veteran from the water.  Although a March 2004 
letter to USACRUR attempted to verify RS's letter of 
commendation, there was no indication that such a letter of 
commendation was verified.  In response to a March 2007 
request for information, USASCRUR advised the AMC that 
additional information regarding RM and RS was needed to 
locate their records.  However, the record was not clear as 
to what additional information was needed to verify their 
service or locate their records.  Therefore, another attempt 
should be made to verify whether RS received a letter of 
commendation for rescuing the Veteran and whether RM and RS 
served onboard the USS San Diego at the same time as the 
Veteran.  The Veteran should be notified if any further 
information is needed to locate records or verify RM and RS's 
service.  

The Board also notes that in March 2004, records of this 
alleged incident were sought from the U.S. Armed Forces 
Center for Research of Unit Records (USASCRUR).  In December 
2004, USASCRUR replied that a coordinated search with the 
National Archives and Records Administration (NARA) in an 
attempt to verify the stressor incident was unsuccessful.  
The reply indicated that NARA was currently unable to locate 
the 1971 USS San Diego Deck Logs needed to conduct research 
into the incident, but that future requests for deck logs 
should always list a 60 day time period of the stress 
incidents.  In response to a March 2007 request for ship logs 
dating from 1971 to 1972, USASCRUR advised the AMC to submit 
the request to the US Naval Historical Center.  In September 
2008, the US Historical Center provided a copy of the 1971 
command history in lieu of the deck logs and muster rolls.  
The US Naval Historical Center advised VA that it maintained 
deck logs for thirty years after which they were then 
transferred to NARA.  As the deck logs may have been in the 
process of being transferred when they were originally 
requested from NARA and the Veteran may be provided an 
opportunity to narrow the search between a 60 day period, 
another attempt should be taken to confirm (or discount) the 
alleged stressor event.  The Board cautions the Veteran 
concerning his own responsibility to cooperate with VA in 
this matter.  The U.S. Court of Appeals for Veterans Claims 
has held that '[t]he duty to assist is not always a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.'  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board also notes that the claims folder contains a Social 
Security Administration (SSA) decision that granted 
Disability Insurance Benefits, effective June 1, 2001.  
Benefits were granted, in part, due to PTSD and it was noted 
that the medical records showed that the Veteran's PTSD was 
caused by an accident he had in the Navy whereby he fell off 
of a ship and into the ocean.  The Board finds that, while 
this case is in remand status, an attempt should be made to 
obtain medical record used by the SSA in making its decision 
as they could be potentially relevant to the Veteran's 
alleged stressor event.  The VA has a statutory duty to 
acquire both the SSA decision and the supporting medical 
records pertinent to a claim.  Dixon v. Gober, 14 Vet. App. 
168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  Further, the VA's duty to assist emphasizes the need 
for VA to obtain records from other Government agencies.  38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate 
with the claims file medical records used 
by the Social Security Administration in 
making its decision that granted 
Disability Insurance Benefits to the 
Veteran.  

2.  The RO/AMC should ask the Veteran to 
provide a detailed statement of the 
alleged stressor event that occurred in 
service, including when and where the 
incident occurred.  The Veteran should be 
asked to provide a 60 day time period 
surrounding the stressor event.  If the 
Veteran provides a 60 day time frame, then 
another search should be made for the 
ships' logs of the USS San Diego AFS-6.  
The RO/AMC should arrange for exhaustive 
development for verification of the 
alleged stressor.  The RO/AMC must 
ascertain, to the extent possible, whether 
or not RM and RS had service with the 
Veteran on board the USS San Diego AFS-6 
and whether or not RS received a letter of 
commendation for helping to rescue the 
Veteran.  The Veteran should be notified 
if any further information is necessary.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

